DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections
The objections to claims 7-14 on account of various improperly placed punctuation marks throughout the claims are withdrawn in view of Applicant’s amendments to the claims as filed 5/23/2022.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 5/23/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	The rejection of claims 8-14 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn in view of Applicant’s amendments to the claims.
	The following rejections are withdrawn in view of Applicant’s amendments to independent claim 7 in which carboxyvinyl polymer (also known as Carbomer or polyacrylic acid) is excluded: the rejection of claims 7-10 and 12 under 35 U.S.C. 103 as being unpatentable over JP2012-067024 A (hereafter, “Honma” et al.) in view of KR20120039396A is withdrawn; subsequently, the rejection of claims 11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over JP2012-067024 A (hereafter, “Honma” et al.) in view of KR20120039396A as applied to claims 7-10 and 12 above, and further in view of US 2003/0091603A1 (hereafter, “Ohmori” et al.) is also withdrawn.  Applicant’s argument to this effect is persuasive.
	New grounds of rejection necessitated by the amendments of 5/23/2022 are presented below.
	Regarding the relevance of the previously cited references, the Honma reference which does allow for the inclusion of carboxyvinyl polymer is maintained as newly applied in the new grounds of rejection as necessitated by amendment and presented below.  It is noted that Applicant’s own specification as filed teaches carobxyvinyl polymers to be particularly preferred water-soluble thickeners for desirably suppressing aggregation and coalescence of oil-based particles based on the surface activity thereof (see [0035] and [0036] of specification as filed).  Nonetheless, new motivation for substituting another water-soluble thickener is presented below.
	Applicant argues on pages 5 and 6 of Remarks that excluding carboxyvinyl polymer from Honma is contrary to the teachings of Honma and subsequently argues that the secondary references do not cure Honma’s deficiency.  In reply, it is noted that rationale has been newly applied for substituting this thickener component in accordance with the specific gravity features taught by the prior art to be desirable in o/w emulsions for topical application.  Honma has been newly applied as a secondary reference where bodily incorporation is not necessary or relied upon in the new grounds of rejection below.
	
New Grounds of Rejection Necessitated by Amendments of 5/23/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR20120039396A (previously cited) in view of JP2012-067024 A (hereafter, “Honma” et al., cited by Applicant in IDS dated 11/19/2019, previously cited) and Araki et al. (JP2005036001A, newly cited, provided by Applicant in IDS dated 11/19/2019, translation enclosed for Applicant’s convenience).
The claims are drawn to a cosmetic [composition] comprising an oil phase dispersed in a water phase, said oil phase further comprising a plurality of oil-based particles containing a solid oil and a liquid oil; said oil-based particles having an average particle size of 50 micrometers to 10 millimeters, wherein the specific gravity parameters are as further specified in the claims and wherein the emulsion does not comprise a carboxyvinyl polymer as newly recited.
	KR20120039396A teaches cosmetic compositions which are o/w emulsions and comprise silicone oil, an emulsifier, and a polyol wherein the difference in specific gravity of the oil phase and the aqueous phase 0 to 0.1 (see paragraphs 5 and 10 of description translation, in particular; see also KR20120039396A claim 9 for instance)(limitations of claims 7 and 8, overlapping).  KR20120039396A’s comparative examples demonstrate that the specific gravity parameters described desirably produce emulsions with high stability.
	KR20120039396A does not teach that the oil phase comprises the solid and liquid oil components instantly claimed.  Honma cures this deficiency.
Honma teaches o/w emulsions for skin care wherein the oil particles are sized 0.05 to 10 micrometers and contain a solid oil component having a melting point of 55-57 degrees Celsius and dimethyl polysiloxane which is a liquid oil component (see claims and Examples 1-7 in particular)(limitations of claims 7, 9, and 10).  Honma’s polysiloxane liquid oil is noted to be a silicon oil and therefore generally overlapping with KR20120039396A’s teaching of o/w emulsions comprising a silicone oil.  Honma specifies that methyl phenyl polysiloxane may be used in combination with dimethyl polysiloxane as the liquid oil component (see [0023]).  Honma describes that the oil phase may further comprise fine particle titanium oxide for instance or pigments (see page 3/6 of translation, third full paragraph, last three lines)(“powder” as in claim 12).
	Both KR20120039396A and Honma are directed to cosmetic and/or personal care emulsions.  It would have been prima facie obvious to one of ordinary skill in the art to substitute Honma’s particular oil phase components such as Honma’s recommended particular silicone oil as well as Honma’s solid oil component and powder components as outlined above in place of KR20120039396A’s generally disclosed silicone oil component.  One would have been motivated to do so in order to achieve desirably high emulsion stability as taught by both Honma and KR20120039396A and by adjusting the particular oil phase components to achieve their stabilized benefits in accordance with Honma’s recommendation in an analogous formulation.
	KR20120039396A does not exclude carboxyvinyl polymer components as explicitly excluded in the instant claims as amended.  It is noted that KR20120039396A allows for carbomer to be included in the aqueous phase of the emulsion.  Honma neither provides rationale for excluding this component.  Araki et al. cure this deficiency.
	Arkai teach external (topical) formulations comprising oil particles with excellent stability, uniform particular diameter, wherein the formulations are in the form of o/w emulsions (see abstract, in particular).  Arkai teaches that carboxyvinyl polymer may be included as a thickener in the aqueous phase but that one may choose an alternative thickener instead, such as agar (see paragraph bridging pages 3 and 4/20 of translation).  Arkai’s example 9 for instance includes Agar as the chosen utilized thickener (and not carboxyvinyl polymer) in an amount of 1.35% by mass.  
	KR20120039396A, Honma, and Arkai are all directed to topically applicable emulsions with specified oil phase and aqueous phase components.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute an alternative to carbomer/carboxyvinyl polymer/ polyacrylic acid components as taught by KR20120039396A and Honma based on the disclosure of Arkai considered as a whole.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious, and at least Arkai establishes carboxyvinyl polymer and agar, for instance, as equivalent thickeners in analogous formulations. See MPEP 2144.06(II).  Here, Applicant’s disclosure in the specification as filed at paragraphs [035] and [036]) are considered Applicant’s expressed recognition of art-recognized or obvious equivalents.  Specifically, in the instant case not only are these equivalents known for their functional properties, but Arkai demonstrates evidence of the usefulness of agar by using it in its examples in a similar fashion as to how carboxyvinyl polymer is used in Arkai’s alternative Examples (see Arkai embodiments 9 and 10 for instance).  This disclosure considered as a whole presents strong evidence of obviousness in substituting one for the other in an o/w emulsion for topical application where the thickener employed in the aqueous phase is known to influence stability of the emulsion as a whole.
	
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR20120039396A (previously cited) in view of JP2012-067024 A (hereafter, “Honma” et al., cited by Applicant in IDS dated 11/19/2019, previously cited) and Araki et al. (JP2005036001A, newly cited, provided by Applicant in IDS dated 11/19/2019, translation enclosed for Applicant’s convenience) as applied to claims 7-10 and 12 above, and further in view of US 2003/0091603A1 (hereafter, “Ohmori” et al.).
The teachings of KR20120039396A, Honma, and Araki have been delineated above.  None of these specifies a diethoxyethyl succinate as in claims 11 and 13.  It is noted that limitations of claims 13 and 14 have been addressed above in regard to claims 7-9 and 12.
Ohmori teaches personal care formulations to be topically applied desirably with superior tactile sensation, smoothness, and lack of stickiness (see abstract, in particular).  The formulations may comprise emulsions and/or powder dispersions for instance (see [0045], [0046], [0079] and, for instance [0122] and additional examples such as Example 13 at [0126]).  The formulations may comprise diethoxyethyl succinate in particular (see [0017]) desirably on account of its desirable tactile sensation, smoothness, lack of stickiness, and lasting moisture effect (see [0029]) imparted.  This component may be included in formulations further comprising silicone oils (see [0054]).
Honma, KR20120039396, Araki, and Ohmori are directed to emulsion formulations for personal care and/or topical application.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the diethoxyethyl succinate component as taught by Ohmori to the formulations of Honma and KR20120039396, with a reasonable expectation of success.  One would have been motivated to do so to aid tactile properties including increased smoothness, decreased stickiness, and lasting moisture properties in a silicone-oil containing topical formulation, as taught by Ohmori.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617